DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/02/22, with respect to the rejection(s) of claim(s) 21, 23-26, 28-30, 32-33, 35-36   have been fully considered.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Agiwal (Pub No 20170251500) further in view of newly cited Polo (Pub No 20160088424).
 
Regarding claim 21 and 26, 
 Applicant argues that Agiwal does not teach, disclose, or suggest all the features recited in amended independent claim 21, including, at least, the above-mentioned features.
 However the examiner disagrees due to the fact Agiwal teaches the amended limitation regarding “current scheduling time” and “subsequent scheduling time”. Agiwal states:
[0059] One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs. If UE does not receive the requested SIBs within the SI Response Window then UE may retransmit the SI request. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand. In one embodiment, UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested SIs.
In the above cited portions, Agiwal teaches using information received from the minimum/essential SI to determine the scheduling times for receiving the SI. The user equipment then monitors the SI response (e.g. first scheduling time) for the Si, then monitors the Si window (e.g. subsequent scheduling time). One of ordinary skill in the art would interpret the above to teach “if the SI message is not received within the current scheduling time, changing the current scheduling time to a subsequent scheduling tie in the set of subsequent scheduling times”. Agiwal does not teach all the amended limitations, hence secondary reference Polo is brought in to teach some of the amended limtiations.
 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23-26, 28-30, 32-33, 35-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (Pub No 20170251500) further in view of Polo (Pub No 20160088424).

Regarding claim 21 and 26, 
 	Agiwal teaches a communication method (UE, fig. 1), the communication method comprising: 
 	A transmitter configured to transmit a message; (interpreted as UE receiving/transmitting, see fig. 1)
 	receiving a system information block (SIB)1 including:
 	 first information indicating types of SIBS provided in a system information (SI) message, (interpreted as SIB type, see para [0059]),
 	 second information for determining plurality of scheduling times for receiving (SI window and SI response) for the SI message, (interpreted as The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information, see para [0088]. Also see the length of SI response window is provided in minimum SI or essential SI, see para [0059])).
 	Third information indicating whether the SI message is broadcast; (interpreted as In case of heterogeneous network comprises of macro cell and small cells, macro cell may indicate that system information is broadcasted (e.g., set SI_TX_Indication to one) whereas small cells may indicate that system information is not broadcasted (e.g., set SI_TX_Indication to zero), see para [0158].
 	In a case that the third information indicates the Si message is broadcast, receiving the Si message based on the second information; (interpreted as The second category (also referred as Other SI) comprises of one or more system information which are provided on demand or can be broadcasted periodically, see para [0135]).
 	In the case that the third information indicates that the SI message is not broadcast: (interpreted as In case of heterogeneous network comprises of macro cell and small cells, macro cell may indicate that system information is broadcasted (e.g., set SI_TX_Indication to one) whereas small cells may indicate that system information is not broadcasted (e.g., set SI_TX_Indication to zero), see para [0158].
	 transmitting a SI request message, and (interpreted as SIBs having same periodicity can be transmitted in one SI message. SI message is broadcasted on Physical downlink shared channel, see para [0008])
 	calculating, based on the second information, the plurality of scheduling times for receiving the SI message, the plurality of scheduling times comprising a current scheduling time and a set of subsequent scheduling times, and performing the following actions until the SI message is received: (SI window and SI response) for the SI message, (interpreted as The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information, see para [0088]. Also see the length of SI response window is provided in minimum SI or essential SI, see para [0059])).
 	determining whether to receive the SI message within the current scheduling time (interpreted as UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested Sis, see para [0088]. Also see The length of SI response window is provided in minimum SI or essential SI, see para [0059])
	if the SI message is not received within the current scheduling time, changing the current scheduling time to a subsequent scheduling tie in the set of subsequent scheduling times (interpreted as Other SI is periodically broadcasted or provided on demand. In one embodiment, UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested Sis, see para [0184]. Also see SI-window information can be provided in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand, see para [0088]).
 	However does not teach performing the following actions iteratively within a predetermined operation period.
 	Polo teaches performing the following actions iteratively within a predetermined operation period (interpreted as The BLE device 102F determines whether a number of non-successful attempts to receive and/or authenticate a mesh packet exceed a predetermined threshold (730). For example, the predetermined threshold may be five non-successful attempts, see para [0089])
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Agiwal with the threshold attempts as taught by Polo so that the system does not loop infinitely. 

Regarding claim 25 and 30, 
 	Agiwal teaches a communication method used for a base station (base station fig. 1), the communication method comprising: 
	One or more non-transitory computer-readable media storing one or more instructions; and
 	At least one processor coupled to the one or more non-transitory computer-readable media and configured to execute the one or more instructions to:
 	transmitting a system information block (SIB) 1, SIB 1 including:
 	 first information indicating types of SIBS provided in a system information (SI) message, (interpreted as The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information, see para [0088]. Also see the length of SI response window is provided in minimum SI or essential SI, see para [0059])).
 	second information for determining a plurality of scheduling times for transmitting the SI message, (interpreted as The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information, see para [0088]. Also see the length of SI response window is provided in minimum SI or essential SI, see para [0059])).
third information indicating whether the SI message is broadcasted or not;  
 	in a case that the third information indicates that the SI message is indicated as broadcasting, transmit the SI message based on the second information, (interpreted as In case of heterogeneous network comprises of macro cell and small cells, macro cell may indicate that system information is broadcasted (e.g., set SI_TX_Indication to one) whereas small cells may indicate that system information is not broadcasted (e.g., set SI_TX_Indication to zero), see para [0158].
	in a case that the third information indicates that the SI message is indicated as not broadcasting; (interpreted as In case of heterogeneous network comprises of macro cell and small cells, macro cell may indicate that system information is broadcasted (e.g., set SI_TX_Indication to one) whereas small cells may indicate that system information is not broadcasted (e.g., set SI_TX_Indication to zero), see para [0158].
	 receiving a SI request message from a user equipment (UE), 
 	determine, based on the second information, the plurality of scheduling times for transmitting the SI message the plurality of scheduling times comprising a current scheduling time and a set of subsequent scheduling times  (interpreted as UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested Sis, see para [0088]. Also see The length of SI response window is provided in minimum SI or essential SI, see para [0059])
 	transmit the SI message within each of the plurality of scheduling times; (interpreted as UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested Sis, see para [0088]. Also see The length of SI response window is provided in minimum SI or essential SI, see para [0059])
	determine whether the SI message is received within the current scheduling time, and
 	if the SI message is not received within the current scheduling time, change the current scheduling time to a subsequent scheduling time in the set of subsequent scheduling times; (interpreted as Other SI is periodically broadcasted or provided on demand. In one embodiment, UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested Sis, see para [0184]. Also see SI-window information can be provided in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand, see para [0088]).
	However does not teach performing the following actions iteratively within a predetermined operation period.
 	Polo teaches performing the following actions iteratively within a predetermined operation period (interpreted as The BLE device 102F determines whether a number of non-successful attempts to receive and/or authenticate a mesh packet exceed a predetermined threshold (730). For example, the predetermined threshold may be five non-successful attempts, see para [0089])
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Agiwal with the threshold attempts as taught by Polo so that the system does not loop infinitely. 

Regarding claim 23 and 28 and 32 and 35,
 	Agiwal teach the communication method according to claim 21, wherein transmitting the SI request message comprises transmitting the SI request message on a specific resource (interpreted as SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH), see Agiwal para [0059]).

Regarding claim 24 and 29 and 33 and 36,
 	Agiwal teach the communication method according to claim 21, wherein the SI request message includes information related to a plurality of Si messages requested by the terminal apparatus, the plurality of SI messages including the SI message(interpreted as The SI request message indicates one or more system information (e.g. SIBs) which UE needs or indicates one or more sets of system information which the UE needs, see Agiwal para [0057]).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                    
/JASON E MATTIS/Primary Examiner, Art Unit 2461